Citation Nr: 1236427	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for depression.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION


The appellant served on active duty from July 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Cleveland, Ohio (Tiger Team), Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left knee disorder and depression.  Jurisdiction sits with the Montgomery, Alabama RO.  The appellant is unrepresented in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on his testimony of receiving ongoing care through the VA healthcare system, the Board remanded the claim in November 2011 in order to obtain all VA treatment records related to the Veteran's left knee and depression from September 2008 to the present.  VA electronic treatment records from September 2008 to November 2011 were made available in connection with the Veteran's claims.  However, in a Supplemental Statement of the Case (SSOC) provided to the Veteran in August 2012, the AMC/RO indicated that it had reviewed the Veteran's VA treatment records from Central Alabama Medical Center from October 2008 to June 2012.  The entirety of those records have not been made available to the Board for review.  


The Board again emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  Since the AMC/RO indicates records up to June 2012 were reviewed in connection with these claims, the AMC must obtain and associate with the claims file all VA records reviewed in connection with these claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA outpatient reviewed in connection with these claims from November 2011 to the present, if any, should be obtained and associated with the claims folder.  

2.  Following such development, the RO/AMC should review and adjudicate the claims for service connection for a left knee disorder and depression.  Any records not previously reviewed, if any, should also be associated with the claims folder and addressed.  If any such action cited does not resolve the claims, the RO/AMC shall issue the appellant a SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

